DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-11 are currently pending.  In response to the Office Action mailed 9/29/2021 applicant submitted arguments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070126939 A1 to Jung et al.
Regarding Claim 1.  Jung discloses a thin-film transistor comprising a gate (See Fig. 2-Fig. 5 electrodes 124b), a drain (See Fig. 5 electrodes 175b), a source (See Fig. 5 electrodes 173b) and a channel (see Fig. 2-Fig. 5), wherein the thin-film transistor further comprises a 
Regarding Claim 2.  Jung further discloses the island portion includes at least one protrusion end, and the at least one protrusion end faces at least one of the drain or the source (as shown in Fig. 29). 
Regarding Claim 3.  Jung further discloses the current enhancement portion includes at least one protrusion portion, and the at least one protrusion portion is provided on at least one of the drain or the source, and faces the channel; the at least one protrusion end and the at least one protrusion portion are arranged correspondingly (See Fig. 2 and Fig. 29). 
Regarding Claim 4.  Jung further discloses the at least one protrusion end is a tip (See Fig. 2).
Regarding Claim 5.  Jung further discloses the current enhancement portion is made of a metal material which is the same as that of the drain and the source (See Fig. 2-5). 
Regarding Claim 6.  Jung further discloses An array substrate comprising a display region and a non-display region (displays with display regions and non-display regions are well known as evidence by US 20150138465 A1 to Huang et al.), wherein at least one of the display region or the non-display region include the thin-film transistor according to claim 1 (See at least Fig. 2 where the display area includes at least the thin-film transistor). 
Regarding Claim 7.  Jung further discloses the island portion includes at least one protrusion end, and the at least one protrusion end faces at least one of the drain or the source (As can be seen from Fig. 29).
Regarding Claim 8.  Jung further discloses the current enhancement portion includes at least one protrusion portion, and the at least one protrusion portion is provided on at least one of the drain or the source, and faces the channel (As can be seen from Fig. 29); the at least one protrusion end and the at least one protrusion portion are arranged correspondingly (See Fig. 29). 
Regarding Claim 9.  Jung further discloses the protrusion end is a tip (See Fig. 2-3 and Fig. 29). 
Regarding Claim 10.  Jung further discloses a display panel that includes the array substrate according to claim 6 (See Fig. 1). 
Regarding Claim 11.  Jung further discloses a display device that includes the display panel according to claim 10 (See Fig. 1).
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record fails to disclose all the limitations of Applicant’s invention.  Specifically, applicant argues that the prior art of record does not disclose “a current enhancement portion, and the current enhancement portion is provided between the drain and the source, wherein the current enhancement portion includes an island portion provided between the drain and the source, and the island portion is separate from the drain and the source.”
Applicant’s arguments are not persuasive as the prior art of record does not refer to the same limitations with the same name and/or term, but the features of the prior art of record have the same physical structure as claimed and disclosed by applicant’s invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EDMOND C LAU/Primary Examiner, Art Unit 2871